Citation Nr: 1100877	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  08-11 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to August 
1967, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York which, in pertinent part, denied the Veteran's 
claim for service connection for a left shoulder condition and 
coronary heart disease.

The Veteran testified at a July 2008 Decision Review Officer 
(DRO) hearing and before the undersigned at an April 2010 hearing 
at the RO (Travel Board hearing).  Hearing transcripts have been 
associated with the claims file.

This matter was remanded by the Board in June 2010.  The Board 
also deferred consideration of the Veteran's claim for service 
connection for ischemic heart disease as due to herbicide 
exposure in June 2010 as the final regulations providing a 
statutory basis for presumptive service connection for this 
disorder had not been published in the Federal Register.  The 
stay for such claims was lifted as October 30, 2010.


FINDINGS OF FACT

1.  A left shoulder disability, left shoulder tendonitis was 
incurred in service.

2.  The Veteran is presumed to have been exposed to herbicides.

3.  The Veteran has current ischemic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left 
shoulder disability have been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for entitlement to service connection for 
ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

In view of the Board's favorable decision, further assistance is 
unnecessary to aid the Veteran in substantiating the claims for 
service connection for a left shoulder disability and ischemic 
heart disease.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic diseases such as arthritis may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary demonstrating 
that a veteran was not exposed to any such agent during service.  
38 U.S.C.A. § 1116(f).

The term "herbicide agent" means a chemical in an herbicide used 
in support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam area.  The diseases 
listed at 38 C.F.R. § 3.309(e), which include prostate cancer, 
shall have become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the Veteran was 
exposed to an herbicide agent during active service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(ii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected even though there is no record of such disease 
during service: chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed in 38 C.F.R. § 3.309(e) for which service 
connection is presumptively granted on the basis of exposure to 
herbicides were amended to add AL amyloidosis.  See 74 Fed. Reg. 
21,258 (May 7, 2009); see also 38 C.F.R. § 3.307(a)(6)(ii).  In 
addition, this regulation was recently amended to allow such 
presumptive service connection to be granted for ischemic heart 
disease, Parkinson's disease and hairy cell leukemia and other 
chronic B-cell leukemias.  See 75 Fed. Reg. 53,202 (August 31, 
2010).

Service connection may be presumed for residuals of Agent Orange 
exposure by showing two elements.  First, it must be shown that a 
veteran served in the Republic of Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a veteran 
must have one of the specific diseases listed in 38 C.F.R. § 
3.309(e) or a nexus between the currently diagnosed disability 
and service must otherwise be established.  See Brock, 10 Vet. 
App. at 162.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).


Left Shoulder Disorder

The Veteran contends that his current left shoulder disorder 
began with an injury in service.

A May 1964 service pre-induction examination was negative for any 
relevant abnormalities and in an accompanying Report of Medical 
History (RMH) the Veteran denied a painful or "trick" shoulder.  
Complaints of chronic left scapula pain were noted in November 
1965.  Physical examination revealed crepitus upon extension of 
the shoulder and tenderness over the superior portion of the 
trapezius.  The impression was "?".  A subsequent November 1965 
treatment note indicated that left shoulder X-rays revealed no 
abnormalities.  An August 1967 service discharge examination was 
negative for any relevant abnormalities and the Veteran again 
denied a painful or "trick" shoulder in an accompanying RMH.

A February 2006 VA Agent Orange examination the Veteran's history 
was noted to consist of conditions not currently at issue.  A 
left shoulder disability was not reported.  It appears that the 
examination consisted of an examination of the Veteran's skin.

VA outpatient treatment records show that the Veteran was seen 
later in February 2006 to establish primary care.  At that time 
there was no stiffness, cramping, joint pain, weakness or 
tremors.  There was no clubbing, cyanosis or edema of the 
extremities and there was full range of motion on examination of 
the musculoskeletal system.

In his initial claim for VA benefits received in August 2006, the 
Veteran reported a left shoulder condition that had begun in 
November 1965.

A February 2007 VA examination reflected the Veteran's reports of 
sustaining a left shoulder trauma during service and that he had 
seen a chiropractor intermittently since service for treatment.  
His current symptoms included intermittent left shoulder pain, 
stiffness and swelling that was treated with muscle relaxants.  
Physical examination showed a painful left posterior shoulder 
with joint motion without tenderness, weakness or movement 
guarding.  An accompanying left shoulder X-ray revealed mild 
osteopenia but was within normal limits otherwise.  Osteopenia is 
reduced bone mass.  Dorland's Medical Dictionary for Health 
Consumers (2007).  A diagnosis of no significant pathology of the 
left shoulder was made.

An April 2008 treatment summary from Dr. F. D, the Veteran's 
private chiropractor, indicated that he had seen the Veteran on 
several occasions since June 1999 for left shoulder complaints. 

The Veteran testified during his July 2008 DRO hearing that he 
first saw a doctor three months after service for his left 
shoulder disorder.  This doctor was "from [his] work".

During an April 2010 hearing, the Veteran that he believed he had 
injured his left shoulder performing combat training in November 
1965.  He had sought treatment for his left shoulder condition a 
few months after service but the doctor who had treated him had 
since passed away.  He was not given a specific diagnosis related 
to his left shoulder at that time.  His shoulder symptoms had 
been intermittent since service.  His wife testified that they 
had been married for nearly 20 years and had known each other for 
23 years.  She recalled that the Veteran had left shoulder 
problems since they met and that he had told her that he suffered 
from the condition for "years and years."

A July 2010 VA examination reflected the Veteran's reports of an 
in-service left shoulder trauma that was treated conservatively.  
He saw various private physicians intermittently after service 
and began receiving treatment at VA in about 2003.  He 
experienced intermittent left shoulder stiffness and pain without 
flare-ups or inflammatory arthritis.  Physical examination 
revealed tenderness at the left shoulder superiorly with guarding 
of movement in all directions.  There was decreased left rotator 
cuff muscle power of 4/5.  

Following the July 2010 VA examination and a review of the 
Veteran's claims file, a diagnosis of left rotator cuff 
tendonitis secondary to cervical spine degenerative disc disease 
was made.  

The examiner opined that the Veteran's current left shoulder 
disability was not caused by, a result of, or related to the left 
shoulder complaints documented in service or to the injuries 
reported by the Veteran.  The rationale was that a review of the 
claims folder showed a painful left shoulder in 1965 with a 
negative X-ray examination and no evidence of any left shoulder 
problems until a new complaint in 2006.  The 2007 examination 
found the Veteran's left shoulder to be within normal limits.  
Therefore, any problem that he had with his left shoulder in 1965 
was long since resolved until recently.  He had already developed 
degenerative disc disease of the cervical spine in 2006 and his 
left shoulder examination was totally negative at the prior 2007 
examination.  Hence, his current left shoulder problem had no 
relation to service but rather gradually developed much later 
secondary to cervical spine degenerative disc disease.

The Veteran has a current disability as he has been diagnosed as 
having left rotator cuff tendonitis.  The record also documents 
an in-service left shoulder injury in November 1965.  In order 
for the Veteran's current left shoulder disorder to be recognized 
as service connected, the competent and credible evidence of 
record must establish a link between this disorder and an in- 
service injury or disease.  38 U.S.C.A. §§ 1110, 1154(b); Shedden 
and Hickson, supra.

While the recent VA examiner provided a negative opinion, this 
opinion was based on the faulty premise that there was no 
evidence of a left shoulder disability in the years between 1965 
and 2006.  

The evidence of ongoing left shoulder disability consists of the 
testimony of the Veteran and his wife, and the chiropractor's 
report of treating the Veteran since 1999.  The examiner's 
opinion seems to have disregarded the remand instructions that he 
take into account the Veteran's reports of his history and 
injuries.  In addition while the examiner interpreted the 2007 
examination as within normal limits, there were findings of 
osteopenia and there was pain in posterior shoulder on 
examination.  Hence the negative opinion is of no probative 
value.

There is evidence against the claim in the form of the negative 
separation examination and history, the absence of 
contemporaneous records and the negative findings when the 
Veteran was initially seen by VA in 2006.  The Veteran has 
reported; however, that his disability has been intermittent and 
the negative evidence must be weighed against his testimony that 
he received treatment proximate to the time of service and 
periodically since, and has experienced ongoing symptomatology.

The reports of the Veteran and his spouse are competent and the 
Board does not find a basis for finding them incredible.  The 
evidence is in relative equipoise on the question of a nexus 
between the current left shoulder disorder and service.  
Resolving reasonable doubt in the Veteran's favor, the claim is 
granted.  38 U.S.C.A. §5107(b).

Ischemic Heart Disease

The Veteran's service treatment records contain no findings 
referable to ischemic heart disease or other cardiac disability.

A December 2005 private echo-Doppler study revealed that both 
internal carotid arteries and bulbs showed mild atherosclerotic 
plaque.

An October 2007 treatment summary from Dr. S.S., the Veteran's 
private cardiologist, indicate that he had treated the Veteran 
for ischemic heart disease, coronary artery disease, atrial 
fibrillation and angina.  In April 2008 Dr. S. S. indicated that 
the Veteran had coronary artery disease and had undergone 
angioplasty.

In an April 2008 opinion Dr. L. M. stated that the Veteran had 
been diagnosed as having an old inferior wall myocardial 
infarction in May 2002 and diabetes mellitus, type II in October 
2002.  Blood testing conducted in October 2002 revealed that the 
Veteran had been diabetic for at least three months prior to that 
time.  It was the provider's belief that the Veteran's underlying 
diabetes was at least partially responsible for his inferior wall 
myocardial infarction and, to a large degree, responsible for his 
erectile dysfunction.

During the July 2008 DRO hearing, the Veteran testified that he 
had not had a heart attack and had only been treated for clogged 
arteries.

A June 2009 VA cardiology examination yielded a diagnosis of 
coronary artery disease.

During the April 2010 hearing, the Veteran testified that he had 
been diagnosed as having ischemic heart disease by his private 
cardiologist.

The Veteran has a current disability as he has been diagnosed as 
having ischemic heart disease, among other conditions.  In-
service exposure to herbicides is presumed due to his service in 
Vietnam.  38 U.S.C.A. § 1116.  The recently revised regulations 
allow for presumptive service connection for ischemic heart 
disease based upon herbicide exposure.  See 75 Fed. Reg. 53, 202 
(August 31, 2010).  There is no evidence to rebut the 
presumption.

All of the elements supporting a grant of service connection for 
ischemic heart disease have been met and the claim is therefore 
granted.


ORDER

Entitlement to a left shoulder disability, tendonitis, is 
granted.

Entitlement to service connection for ischemic heart disease is 
granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


